ww

oO © SN HR AW Ff

10
11
12
13
14
15
16
17

18

19
20
21
22
23
24
25

26

27
28

Case 2:19-Cv-00798-RAH-SMD Document 1 Filed 10/21/19 Page 1 of 31

UNITED SFATES DISTRICT COURT
MIDDLE DISTRICT OF ALABAMA

 

NORTHERN D) DIVISION |
DEB, Py 05
NOoLE d cr or ee

LINDSEY BLAHOUS, on behalf of herself,

as guardian of her minor children L.B., F.B.,

 

ee NO. QNQ-cy- TIGEUN

 

 

 

 

and D.I. and on behalf of all others similarly CLASS ACTION
situated, COMPLAINT FOR DAMAGES,
| EQUITABLE, DECLARATORY AND
Plaintiff, INJUNCTIVE RELIEF
v. DEMAND FOR JURY TRIAL

SARRELL REGIONAL DENTAL
CENTER FOR PUBLIC HEALTH,
INC.

Defendant.

1 : CLASS ACTION COMPLAINT
© oo ~ ‘ON a > w N i

N N N.- N bo N NO NHN: bo —_ — — — — —_ — — — —
Co ~ ON a > Ww N —_ © oO oO ~ nN in > Lo) N —_ ©

 

 

Case 2:19-cv-00798-RAH-SMD Document1 Filed 10/21/19 Page 2 of 31

Plaintiff Lindsey Blahous (“Plaintiff”), individually, on behalf of her minor children and on
behalf of all others similarly situated, by and through her undersigned counsel, brings this class
action lawsuit against Sarrell Regional Dental Center for Public Health, Inc. (“Defendant” or
“Sarrell”), and alleges based upon information and belief and the investigation of her counsel as
follows:

INTRODUCTION

1. Sarrell is a specialized ptovider of dental and optical services for children in
Alabama. It is the largest provider of dental services in Alabama operating 17 clinics across the
State.

2. On September 12, 2019, Sarrell announced that on July 12, 2019, it discovered
ransomware on its network that was the result of a cyber intrusion which occurred in January 2019. The
hackers responsible for the intrusion obtained access to sensitive personal health information and
personally identifiable information of Sarrell patients and their guardians (collectively, “pIT”).! The
exposed PII included: names, mailing addresses, Social Security numbers, dates of birth, health
insurance numbers, and treatment information including; dates of service, diagnosis codes,
procedure codes and treating provider (“Data Breach”). The Data Breach affected approximately
391,472 patients and patient guardians (collectively, “Patients”).

3. Although the Data Breach occurred in January 2019, Sarrell did not discover it until

July 12, 2019, and then waited another two full months before notifying affected Patients.

 

' Personally identifiable information generally incorporates information that can be used to distinguish or trace an
individual’s identity, either alone or when combined with other personal or identifying information 2 C.F.R. § 200.79. At
a minimum, it includes all information that on its face expressly identifies an individual. PII also is generally defined to
include certain identifiers that do not on their face name an individual, but that are considered to be particularly sensitive
and/or valuable if in the wrong hands (for example, Social Security number, passport number, driver’s license number,
financial accourit number). Under the Health Insurance Portability and Accountability Act, 42 U.S.C. § 1320d et seq.,
(“HIPAA”), protected health information (“PHI”) is considered to be individually identifiable information relating to the
past, present, or future health status of an individual that is created, collected, or transmitted, or maintained by a HIPAA-
covered entity in relation to the provision of healthcare, payment for healthcare services, or use in healthcare operations.
45 C.F.R. § 160.103. Health information such as diagnoses, treatment information, medical test results, and prescription
information are considered protected health information under HIPAA, as are national identification numbers and
demographic information such as birth dates, gender, ethnicity, and contact and emergency contact information.
https://www.hhs. gov/hipaa/for-professionals/privacy/laws-regulations/index.html.

 

2 CLASS ACTION COMPLAINT
—_—.

ht nN tN nN nN to iw ht iw) — —_ — — — _ — — _ _
oo | Hn wr - w N: —_ o \o oo ~I an wr +. wo dN — oO

 

 

Case 2:19-cv-00798-RAH-SMD Document 1 . Filed 10/21/19 Page 3 of 31

4, The Data Breach was a direct result of Deféndant’s failure to implement adequate arid
reasonable cyber-security procedures and protocols necessary to protect Patient PII.

5. Defendant disregarded the rights of Plaintiff and Class Members (defined below) by,
inter alia, intentionally, willfully, recklessly, and/or negligently failing to take adequate and
reasonable measures to ensure its data systems were protected against unauthorized intrusions;
failing to disclose that it did not have adequately robust computer systems and security practices to
safeguard Patient PII; failing to take standard and reasonably available steps to prevent the Data
Breach; failing to monitor and timely detect the Data Breach; and failing to provide Plaintiff and
Class Members prompt and accurate notice of the Data Breach.

6. As a result of Defendant’s failure to itiplement and follow basic security procedures, .
Patient PII is now likely in the hands of thieves. As a result, Plaintiff and Class Members have had to
spend, and will continue to spend, significant amotints of time and money in an effort to protect
themselves from the adverse ramifications of the Data Breach and will forever be at a heightened
risk of identity theft and fraud.

7. Plaintiff, on her own behalf, on behalf of her minor children, and on behalf of all
others similarly situated, alleges claims for negligence, negligence per se arid breach of ittiplied
contract, and seeks to compel Defendant to adopt reasonably sufficient security practices to
safeguard Patient PII that remains in its custody in order to prevent incidents like the Data Breach
from reoccurring in the future.

PARTIES

8. Plaintiff Lindsey Blahous is a resident of Anniston, Alabama. She brings this action
on behalf of herself and as the guardian of her three minor children, L.B., F.B., and D.I., each of
whom is a patient of Defendant Sarrell and was affected by the Data Breach. On or about September _
12, 2019, Ms. Blahous received notices of the Data Breach (“Notice”) fromm Sarrell explainirig that
her PII and the PII of her children had been exposed for nearly 9 months. Copies of the Notices
received by Ms. Blahous and her children are attached hereto as Exhibits A-D.

3 ~ CLASS ACTION COMPLAINT
\o oo ~ ON ws w N _

bo bo bo NO — — — — — — — — — —
we N - — \o oo | a LF) ‘Sy WwW Ny —_ Oo

N N N: N
oo ~ nN nr

N:
_

 

 

Case 2:19-cv-00798-RAH-SMD Document1 Filed 10/21/19 Page 4 of 31

9. Since receiving the Notice, Ms. Blahous has contacted all three major credit bureaus
in order to put credit freezes on her children’s credit. This could not be done online and further
required obtaining copies of her children’s birth certificates to send to the credit bureaus along with a
letter confirming her identity.

10. Since the announcement of the Data Breach, Ms. Blahows continues to monitor her
accounts and the pristine credit of her minor children. In addition to efforts taken to protect her
financial integrity and that of her children, Ms. Blahous remains concerned that the exposed PII,
which included the birthdays and home addresses of her children, poses significant security and
safety concerns. |

11. | Ms. Blahous has and continues to spend her valuable time to protect the integrity of
her children’s physical and fiscal well-being—time that she would not have had to expend but for
the Data Breach.

12. Plaintiff and her children suffered actual injury from having their PII exposed as a
result of the Data Breach, including, but not limited to: (a) paying monies to Sarrell for its goods and
services which they would not have paid had Sarrell disclosed that it lacked sufficient data security
measures to safeguard Patients’ PII from theft; (b) damages to and diminution in the value of their
PII—a form of intangible property that Plaintiff entrusted to Sarrell as a condition for health-related
services; and (c) imminent and impending injury arising from the increased risk of fraud and identity
theft.

13. As a result of the Data Breach, Ms. Blahous and her children will continue to be at a
heightened risk for financial fraud, medical fraud and identity theft, and their attendant damages for
years to come.

14. Defendant Sarrell Regional Dental Center for Public Health, Inc. is am Alabama non-
profit corporation located at 641 South Lawrence Street, Montgomery, AL 36104. Founded in 2004,
Sarrell provides dental and optical services to children across Alabania. It is the state’s largest
provider of dental services with 17 clinics across Alabama. It has 250 employees and has serviced

more than 845,000 children.

 

4 CLASS ACTION COMPLAINT
\o oo ~ n Nn a we nN =

Nv N NN N No NN N No N _ — ro — — — _ _ — —
oo ~ ON WN > we bho —_ oS oO oo ~~ N wa as we NO — OQ

 

 

Case 2:19-cv-00798-RAH-SMD Document1 Filed 10/21/19 Page 5 of 31

JURISDICTION AND VENUE

15. This Court has subject matter jurisdiction over this action under the Class Action
Fairness Act, 28 U.S.C. § 1332(d)(2). The amount in controversy exceeds $5 million, exclusive of
interest and costs. Thete ate approximately 391,472 putative Class Members, and at least some
Members of the proposed Class have a different citizenship from Sarrell. .

16. This Court has jurisdiction over Defendant, as it is headquartered in this District, and
the network systems implicated in this Data Breach are likely based in this District.

17. Plaintiff's children engaged in underlying health services within this District where
their PII was maintained and where the Data Breach occurred, which led to them sustaining damage.
Through its business operations in this District, Sarrell intentionally avails itself of the markets
within this District to render the exercise of jurisdiction by this Court just and proper.

18. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(1) because a substantial
part of the events and omissions giving rise to this action occurred in this District. Sarrell is based in
this District, maintains patient PII in the District, and has caused harm to Plaintiff and Class
Members residing in this District.

STATEMENT OF FACTS
A. The Sarrell Data Breach

19. On July 12, 2019, Sarrell discovered that the PII of 391,472 of its Patients had been
compromised as a result of an intrusion by a hacker who also left ransomware on Sarrell’s network.
Although the intrusion occurred in January 2019, it went undiscovered for approximately 6 months.

20. The exposed PII included: names, mailing addresses, Social Security numbers, dates
of birth, health insurance numbers, and treatment information including: dates of service, diagnosis
codes, procedure codes and treating providers.

21. Despite the fact that Patient PII had been exposed for six months, Sarrell still waited |
an additional 2 months before notifying affected Patients that their sensitive PII had been

compromised.

 

5 CLASS ACTION COMPLAINT
Oo fo NN DH On FSF WW NY =

NH NO NY NY N NN NO N NO —|— RF =| Fe EF POO SO El
oo ~ an N & (vs) NH Re oS \oO oo ~ an A > a NO — oS

 

 

Case 2:19-cv-00798-RAH-SMD Document1 Filed 10/21/19 Page 6 of 31

22.

relevant part as follows:

Notice of Data Breach

At Sarrell Dental, we take the security of patient information very seriously,
so it is out of an abundance of caution that we are informing you of a data
breach that may have resulted in the disclosure of some of your personal
health information. We sincerely apologize for any inconvenience this
incident may cause. This letter contains information about steps you can take
to protect your information and resources we are making available to you.

What Happened

In July 2019, we detected ransomware on Sarrell computers that appears to
have been the result of an intrusion that may have begun January 2019.
Ransomware is a type of malware usually used by hackers to encrypt a
victim’s files and demand payment in return for the decryption key. We
immediately deactivated our network, temporarily closed our practices,
engaged an independent computer security firm to investigate, and did not pay
a ransom.

The investigation has not found evidence that any files or information were
copied, downloaded or removed from our network as a result of the
ransomwate. In addition, we have not discovered any evidence that
information that may be involved in this incident has been misused. However,
because we cannot rule out the possibility that the hackers obtained sensitive
information from the network, we are providing you with information about
resources to assist you in protecting your information.

What Information Was Involved

The information potentially impacted may include your name, address, Social
Security Number, date of birth, health insurance number, and treatment
information including dates of service, diagnosis codes, procedure codes and
treating provider.

What We Are Doing

To protect our health information in the future, we rebuilt our business
systems with updated security and virus protection for the entire Sarrell
network before reopening our practices. Our network and systems are
monitored with upgraded capabilities to ensure that our system and the
intonation we store will remain secure.

“We are offering identity theft protection services through ID Experts® to

provide you with MylDCare™., MyIDCare services include 12 months of
credit and CyberScan monitoring, a $1,000,000 insurance reimbursement
policy, and fully managed ID theft recovery services. With this protection,
MyIDCare will help you resolve issues if your identity is compromised.

On September 12, 2019, Sarrell publicly announced the Data Breach, stating in

6 CLASS ACTION COMPLAINT
\O oo ~] ON in > ww N ay

0° ~~] nN ws BS ta No — So \O 0° ~] nN Ww Boy Ww N —_ oO

 

 

€ase 2:19-cv-00798-RAH-SMD Document 1 Filed 10/21/19 Page 7 of 31”

To receive credit monitoring, you must be over the age of 18, have established
credit in the U.S., have a Social Security Number in your name, and have a
U.S. residential address associated with your credit file.
B. Prevalence of Cyber Attacks and Particular Susceptibility of the Healthcare Sector
23. In 2016, the number of U.S. data breaches surpassed 1,000, a record high and a forty
percent increase in the number of data breaches from the previous year.” In 2017, a new record high
of 1,579 breaches were reported, representing a 44.7 percent increase over 2016.°
24. In 2018, the healthcare sector reported the second largest number of breachés among
all measured sectors and the highest rate of exposure per breach. Indeed, healthcare-related data is
among the most sensitive, and personally consequential when compromised. A réport focusing on
healthcare breaches found that the “average total cost to resolve an identity theft-related
incident...came to about $20,000,” and that the victims were often forced to pay out-of-pocket costs
for health care they did not receive in order to restore coverage. > Almost 50 percent of the victims
lost their health care coverage as a result of the incident, while nearly one-third said their insurance
premiums went up after the event. Forty percent of the customers were never able to resolve their
identity theft at all. Data breaches and identity theft have a crippling effect on individuals and
detrimentally impact the entire economy as a whole.°
25. Healthcare related data breaches in particular have continued to rapidly incréase.
According to the 2019 HIMSS Cybersecurity Survey, 82 percent of participating hospital

information security leaders reported having a significant security incident in the last 12 months,

 

* Identity Theft Resource Center, Data Breaches Increase 40 Percent in 2016, Finds New Report From Identity Theft
Resource Center and CyberScout (Jan. 19, 2017), available at https://www.idtheftcenter.org/surveys-studys.

3 Identity Theft Resource Center, 2017 Annual Data Breach Year-End Review, available at
https://www.idtheftcenter.org/2017-data-breaches/.

* Identity Theft Resource Center, 2018 End -of-Year Data Breach Report. Available at
https://www.idtheftcenter.org/2018-data-breaches/.

> Elinor Mills, Study; Medical identity theft is costly for victims, CNET (Match 3, 2010) https
news/study-medical-identity-theft-is-costly-for-victims/.

 

8 Id.

 

7 CLASS ACTION COMPLAINT
Oo fo NN HN OW & WD NO

N. nN nN nN N. NO Ww) nN NO —_ —_— — — — — — —" —" —"

 

 

Case 2:19-cv-00798-RAH-SMD Document 1 Filed 10/21/19 Page 8 of 31°”.

with a majority of these known incidents being caused by “bad actors” such as cybercriminals.”
“Hospitals have emerged as a primary target because they sit on a gold mine of sensitive personally
identifiable information for thousands of patients at any given time. From social security and
insurance policies to next of kin and credit cards, no other organization, including credit bureaus,
have so much monetizable information stored in their data centers.’”

26. As a healthcare provider, Sarrell knew, or should have known, the importance of
safeguarding Patient PII entrusted to it and of the foreseeable consequences if its data security
systems were breached, including the significant costs that would be imposed on its patients as a
result of a breach; yet, it failed to take adequate cyber-security measures to prevent the Data Breach
from occurring.

C. Sarrell Acquires, Collects, and Stores Plaintiff and Class Members’ PII

27. Defendant acquires, collects, and stores a massive amount of protected health-related
information and other personally identifiable data on its Patients.

28. Asacondition of engaging in health services, Sarrell requires that its Patients entrust
it with highly setisitive personal information.

29. ‘By obtaining, collecting, using, and deriving a benefit from Plaintiff and Class
Members’ PII, Sarrell assumed legal and equitable duties and knew or should have known that it was
responsible for protecting Plaintiff and Class Members’ PII from disclosure.

30. ‘Plaintiff and Class Members have taken reasonable steps to maintain the
confidentiality of their PII. Plaintiff and Class Members, as current and former Patients, relied on
Sarrell to keep their PII confidential and securely maintained, to use this information for business

purposes only, and to make only authorized disclosures of this information.

 

 

‘ity-survey (last visited Junie 14, 2019).

* Inside Digital Health, How to Safeguard Hospital Data from Email Spoofing Attacks, April 4, 2019, available at
https://www.idigitalhealth.com/news/how-to-safeguard-hospital-data-from-email-spoofing-attacks,

    

8 CLASS ACTION COMPLAINT
& WwW WN

oO SO ~I DAD WT

10
11
12
13

14,

15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00798-RAH-SMD Document 1 Filed 10/21/19 Page 9 of 34

D. Defendant’s Privacy Practices
31. Sarrell maintains a series of privacy policies wherein it expresses its commitment to

protecting Patient PII. “Sarrell Dental takes your privacy seriously. We want to tell you about our —

| ptivacy practices to protect your personal health information.”® Ationg other things, Sarrell makes

the following commitments to its Patients:

a. We comply with all applicable state and federal laws, including any laws that
impact our ability to use your health information for payment and operations.

b. Sarrell Dental is required by law to “[mJaintain the privacy of your health
information.

c. Ii compliance with state and federal standards, electronic, procedural, and
physical safeguards are in place to limit the collection and use of non-public
information to the minimum necessary to provide you with quality products
and services. Access to this information is limited to a “need to know” basis
for our employees to perform their jobs. This applies to you whether you are a
former or current member.

E. The Value of Personally Identifiable Information and the Effects of Unauthorized
Disclosure

32.  Sarrell was well aware that the PII it collects is highly sensitive and of significant
value to those who would use it for wrongful purposes.

33. Personally identifiable information is a valuable commodity to identity thieves. As
the FTC recognizes, with PII identity thieves can commit an array of crimes including identify theft,
medical and financial fraud,'° Indeed, a robust “cyber black market” exists in which criminals
openly post stolen PII on multiple underground Internet websites.

34. While credit card information and associated PII can sell for as little as $1 to $2 on

the black market, protected health information can sell for as much as $363 according to the Infosec

 

9 http://www. sarrelldental.org/privacy-policy

° Federal Trade Commission, Warning Signs of Identity Theft, h
signs-identity-theft

s://www.consumer.ftc.gov/articles/0271-warning-

   

 

9 CLASS ACTION COMPLAINT
-. ww th

oc O0© So SN DW WN

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00798-RAH-SMD Document 1 Filed 10/21/19 Page 10°of 31

Institute. This is because one’s personal health history (e.g. ailments, diagnosis, surgeries, etc.)
cannot be changed.”* PHI is particularly valuable because criminals can use it to target victims with
frauds and scams that take advantage of the victim’s medical conditions or victim settlements. It can
be used to create fake insurance claims, allowing for the purchase and resale of medical equipment,
or gain access to prescriptions for illegal use or resale.

35. In addition to PHI, Plaintiff and Class Members’ other PII is also valuable. For
example, Social Security numbers are among the worst kind of personal information to have stolen
because they may be put to a variety of fraudulent uses and are difficult for an individual to change.

36. The Social Security Administration has warned that identity thieves can use an
individual’s Social Security number to apply for additional credit lines. Such fraud may go
undetected until debt collection calls commence months, or even years, later. Stolen Social Security
numbers also make it possible for thieves to file fraudulent tax returns, file for unemployment
benefits, or apply for a job using a false identity. Each of these fraudulent activities is difficult to
detect. An individual may not know that his or her Social Security number was used to file for
unemployment benefits until law enforcement notifies the individual’s employer of the suspected
fraud. Fraudulent tax returns are typically discovered only when an individual’s authentic tax return
is rejected.

37. | Moreover, it is not easy task to change or cancel a stolen Social Security number. An
individual cannot obtain a new Social Security number without significant paperwork and evidence
of actual misuse. Even then, a new Social Security number may not be effective, as “[t]he credit

bureaus and barks are able to link the new number very quickly to the old number, so all of that old

9912

bad information is quickly inherited into the new Social Security number.

 

"' Center for Internet Security, Data Breaches: In the Healthcare Sector, htt
in-the-healthcare-sector/

2 Victims of Social Security Number Theft Find It’s Hard to Bounce Back, NPR, Brian Naylor, Feb. 9, 2015, available at
http://www.npr.org/2015/02/09/384875839/data-stolen-by-anthem-s-hackers-has-millions-worrying-about-identity-theft
(last visited February 13, 2019).

 

 

10 CLASS ACTION COMPLAINT
& Ww NN

o Oo ND MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00798-RAH-SMD Document1 Filed 10/21/19 Page 11 of 31

38. This data, as one would expect, demands a much higher price on the black market.
Martin Walter, senior director at cybersecurity firm RedSeal, explained, “[c]ompared to credit card
information, personally identifiable information and Social Security numbers are worth more than
10x on the black market.”!? As explained above, the inclusion of PHI, such as the information
exposed here, is even more valuable. '*

39, At all relevant times, Sarrell knew, or reasonably should have known, of the
importance of safeguarding PII and of the foreseeable consequences if its data security systems were
breached, including, the significant costs that would be imposed on patients as a result of a breach.

F. Minors whose PII is exposed are particularly susceptible to identity theft and fraud

40. | While minors face the same risks as adults when their information is compromised in
a data breach, their information is far more valuable. More than 1 million children (1.48% percent
of minors) were victims of identity theft or fraud in 2017, two-thirds of whom were age 7 or
younger.’>

41. Cyber criminals are more likely to capitalize on children’s PII because the “blank
slate” a child provides can enable a criminal to do more damage by opening new lines of credit
before someone catches on. Moreover, because “child identity theft schemes can go undetected for
years, often until they’re old enough to open up a credit card account, their data is considered
especially valuable.”!© Indeed, “among notified breach victims [in 2017], 39% of minors became

victims of fraud, versus 19% of adults.”!”

 

'? Anthem Hack: Personal Data Stolen Sells for 10x Price of Stolen Credit Card Numbers, IT World, Tim Greene, Feb.
6, 2015, available at http://www.itworld.com/article/2880960/anthem-hack-personal-data-stolen-sells-for-10x-price-of-
stolen-credit-card-numbers.html (last visited February 13, 2019).

4 Supra at n. 12.

'S Grant, K, Identity theft isn’t just an adult problem: Kids are victims, too, CNBC, April 24, 2018,
https://www.cnbc.com/2018/04/24/child-identity-theft-is-a-growing-and-expensive-problem.html

'6 Larson, S., Infant Social Security numbers are for sale on the dark web, CNN Business, January 22, 2018,
https://money.cnn.com/2018/01/22/technology/infant-data-dark-web-identity-theft/index.html

    

'” Supra at n. 15.

11 CLASS ACTION COMPLAINT
Co fo NSN WN DD FP WY NYO

oo ~“ ON 17) a Wo N - OQ Oo oo ~“ ON Gr BN wo N. — Oo

 

 

Case 2:19-cv-00798-RAH-SMD Document1 Filed 10/21/19 Page 12 of 31

42. There were 13,852 identity theft complaints to the Federal Trade Commission in 2017
affecting children and teens (age 19 and under), which represents 3.89% of all identity theft
complaints for the year. Experian is alerted to 25,000 to 30,000 fraud cases reported each year and
approximately 17% were targeted at childreti. Child identity fraud or theft will affect 25% of
children before turning 18.'8

G. Sarrell’s Conduct Violates HIPAA

43. The Healthcare Insurance Portability and Accountability Act, 42 U.S.C. § 1320 et
seq. (“HIPAA”), requires covered entities to protect against reasonably anticipated threats to the
security of PHI. Covered entities must implement safeguards to ensure the confidentiality, integrity,
and availability of PHI. Safeguards must include physical, technical, and administrative
components.’”

44. Title II of HIPAA contains what are known as the Administrative Simplification
provisions. 42 U.S.C. §§ 1301, et seg. These provisions require, among other things, that the
Department of Health and Human Services (“HHS”) create rules to streamline the standards for —
handling PII like the data Defendant left unguarded. The HHS has subsequently promulgated five
rules under authority of the Administrative Simplification provisions of HIPAA.

45. | Defendant’s Data Breach resulted ftom a combination of irisufficiehcies that
demonstrate Defendant failed to comply with safeguards mandated by HIPAA regulations. Sarrell’s
security failures include, but are not limited to:

a. Failing to ensure the confidentiality and integrity of electronic protected

| health information that Defendant creates, receives, maintains, and transmits
in violation of 45 C.F.R. §164.306(a)(1);

b. Failing to implement technical policies and procedures for electronic

information systems that maintain electronic protected health information to

 

'S hetps://www.experian.com/blogs/ask-experian/identity-theft-statistics/

'9 https://www.hipaajournal.com/what-is-considered-protected-health-information-under-hipaa/

 

12 CLASS ACTION COMPLAINT
> Ww NN

oOo FSF NAN HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00798-RAH-SMD Document 1 Filed 10/21/19 Page 13 of 3I" ©

allow access only to those persons or software programs that have been |
granted access rights in violation of 45 C.F.R. §164.312(a)(1);
Failing to implement policies and procedures to prevent, detect, contain, and

correct security violations in violation of 45 C.F.R. §164.308(a)(1);

. Failing to identify and respond to suspected or known Security incidents;

mitigate, to the extent practicable, harmful effects of security incidents that
are known to the covered entity in violation of 45 C.F.R. §164.308(a)(6)(ii);
Failing to protect against any reasonably-anticipated threats or hazards to the
security or integrity of electronic protected health information in violation of
45 C.F.R. §164.306(a)(2);

Failing to protect against any reasonably-anticipated uses or disclosures of
electronically protected health information that are not permitted under the
ptivacy rules regarding individually identifiable health information in

violation of 45 C.F.R. §164.306(a)(3);

. Failing to ensure compliance with HIPAA security standard rules by their

workforce in violation of 45 C.F.R. §164.306(a)(94);

. Impermissibly and improperly using and disclosing protected health

information that is and remains accessible to unauthorized persons in violation
of 45 C.F.R. §164.502, et seq.;

Failing to effectively train all members of its workforce on the policies and
procedures with respect to protected health information as necessary and
appropriate for the members of its workforce to carry out its functions and to
maintain security of protected health information in violation of 45 C.F.R.
§164.530(b) and 45 C.F.R. §164.308(a)(5); and

Failing to design, implement, and enforce policies and procédures establishing

physical and administrative safeguards to reasonably safeguard protected

~ health information, in compliance with 45 C.F.R. §164.530(c).

 

 

 

13 CLASS ACTION COMPLAINT
Oo co NY NWN A FF W NO

 

 

Case 2:19-cv-00798-RAH-SMD Document 1 Filed 10/21/19 Page 14 of 317°"

H. Sarrell’s Actions Fail to Comply with FTC Guidelines

46. The Federal Trade Commission (“FTC”) has promulgated numerous guides for
businesses that highlight the importance of implementing reasonable data security practices.
According to the FTC, the need for data security should be factored into all business decision-
making.”°

47. In 2016, the FTC updated its publication, Protecting Personal Information: A Guide
for Business, which established cyber-security guidelines for businesses.”! The guidelines note that
businesses should protect the personal customer information that they keep; properly dispose of
personal information that is no longer needed; encrypt information stored on computer networks;
understand their network’s vulnerabilities; and implement policies to correct any security problems.
The guidelines also recommend that businesses use an intrusion detection system to expose a breach
as soon as it occurs; monitor all incoming traffic for activity indicating someone is attempting to
hack the system; watch for large amounts of data being transmitted from the system; and have a
response plan ready in the event of a breach.

48. The FTC further recommends that companies: not maintain PII longer than is needed
for authorization of a transaction; limit access to sensitive data; tequife complex passwords to be
used on networks; use industry-tested methods for security; monitor for suspicious activity on the
network; and verify that third-party service providers have implemented reasonable security
measures.”

49. The FTC has brought enforcement actions against businesses for failing to adequately
and reasonably protect customer data, treating the failure to employ reasonable and appropriate
measures to protect against unauthorized access to confidential consumer data as an unfair act or

practice prohibited by Section 5 of the Federal Trade Commission Act (“FTCA”), 15 U.S.C. § 45.

 

20 Federal Trade Commission, Start With Security, available at https://www.ftc.gov/system/files/documents/plain-
language/pdf0205-startwithsecurity.pdf.

2! Federal Trade Commission, Protecting Personal Information: A Guide for Business, available at

__ https://www. fic.gov/system/files/documents/plain-language/pdf-0136_proteting-personal-information.pdf.

22 FTC, Start With Security, supra note 19.

 

14 CLASS ACTION COMPLAINT
_ Ww WN

o Oo “4 NHN ON

10
11
12
13
14
‘15
16
17

18

19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00798-RAH-SMD Document1 Filed 10/21/19 Page*15 of 34% *-

Orders resulting from these actions further clarify the measures businesses must take to meet their
data security obligations. |

50. Sarrell failed to properly implement, basic data security practices. Sarrell’s failure to
employ reasonable and appropriate measures to protect against unauthorized access to Patient PII
constitutes an unfait act or practice prohibited by Section 5 of the FTC Act; 15 U.S.C. § 45.

51.  Sarrell was at all times fully aware of its obligation to protect the PII of Patients
because of its position as a trusted healthcare provider. Sarrell was also aware of the significant
repercussions that would result from its failure to do so.

I. Sarrell Fails to Comply with Industry Standards

52, Data exfiltrated from healthcare providers continues to be a high value target atnong
cybercriminals. In 2017, the U.S. healthcare sector experienced over 330 data breaches, a number ~
that continued to grow in 2018 (363 breaches).”* The costs of healthcare data breaches are afriong the
highest acfoss all industries, topping $380 per stolen record in 2017 as compared to the global
average of $141 per record. Jd. As a result, both the government and private sector have developed ~
industry best standards to address this growing problem. |

53. | The Department of Health and Human Services’ Office for Civil Rights (“DHHS”)
notes that “[w]hile all organizations need to implement policies, procedures, and technical solutions
to make it harder for hackers to gain access to their systems and data, this is especially important in
the healthcare industry. Hackers are actively targeting healthcare organizations as they store large

quantities of highly sensitive and valuable data,”

DHHS highlights several basic cybersecurity
safeguards that can be implemented to improve cyber resilience which require a relatively small
financial investment, yet can have a major impact on an organization’s cybersecurity posture
including: (a) the proper encryption of PII; (b) educating and training healthcare employees on how

3 https://www.ntiva.com/blog/10- cybersecurity-best-practices-for-the-healthcare-industry; Identity Theft Resource
Center, 2018 End of Year Data Brach Report, https:
End-of-Year-Aftermath FINAL V2_combinedWEB.pdf

 

* HIPAA Journal, Cybersecurity Best Practices for Healthcare Organizations, h
cybersecurity-best-practicés-for-healthcare-organizations/

 

 

 

15 CLASS. ACTION COMPLAINT
\o of ~ ON Nn - Ww N _

N N N N N N N N N — _ — — — _ —_ —_ —_ —_
oo ~ ON Gs - w N — 2 \o oe. ~ ON wn & w NY —_ oO.

 

 

“Case 2:19-cv-00798-RAH-SMD Document1 Filed 10/21/19 Pagé16of3r ~~

to identify social engineering attacks; (c) reviewing audit logs regularly in order to identify attempts
by unauthorized individuals to gain access to PII/PHI before they result in a data breach; and (d)
correcting the configuration of software and network devices.

54. Private cyber security firms have also identified the healthcare sector as being
particularly vulnerable to cyber-attacks, both because of the of value of the PII that it maintains and
because, as an industry, it has been slow to adapt and respond to cybersecurity threats.”> They too
have promulgated similar best practices for bolstering cyber security and protecting against the
unauthorized disclosure of PII.

55. Despite the abundance and availability of information regarding cybersecurity best
practices for the healthcare industry, Sarrell chose to ignore them. Only after the Data Breach did
Satrell institute and fortify some protections that should have already been in place to prevent
incidents such as the Data Breach. These best practices were known, or should have been known by
Sarrell, whose failure to heed and properly implement them directly led to the Data Breach and the
unlawful exposure of PII.

J. Plaintiff and Class Members Suffered Damages

56. The ramifications of Defendant’s failure to keep Patients’ PII secure are long lasting
and severe. Once PII is stolen, fraudulent use of that information and damage to victims may
continue for years. Consumer victims of data breaches are more likely to become victims of identity
fraud.”°

57. The PII belonging to Plaintiff and Class Members is private, sensitive in nature, and
was left inadequately protected by Defendant who did not obtain Plaintiff's or Class Members’
consent to disclose such PII to any other person as required by applicable law and industry

standards.

 

5 See e.g., https://www.ntiva.com/blog/10- cybersecurity-best-practices-for-the-healthcare-industry;
https://resources.infosecinstitute. com/category/healthcare- information-security/is- best-practices-for-healthcare/ 10-best-
practices-for-healthcare-security/#eref

6 2014 LexisNexis True Cost of Fraud Study, https://www.lexisnexis.com/risk/downloads/assets/true-cost-fraud-
2014.pdf.

 

16 CLASS ACTION COMPLAINT
0 oN DO WD BF WwW WYN |

oO ~ On WG b (vS) NO —_ ro) oO oo ~ nN wr & Ww N= Qo

 

 

Case 2:19-cv-00798-RAH-SMD Document1 Filed 10/21/19 Page t7:of 31 °°°"::

58. The Data Breach was a direct and proximate result of Sarrell’s failure to: (a) properly
safeguard and protect Plaintiff and Class Members’ PII from unauthorized access, use, and
disclosure, as required by various state and federal regulations, industry practices, and common law;
(b) establish and implement appropriate administrative, technical, and physical safeguards to ensure
the security and confidentiality of Plaintiff and Class Members’ PII; and (c) protect against
reasonably foreseeable threats to the security or integrity of such information.

59. Defendant had the resources necessary to prevent the Data Breach, but neglected to
adequately invest in data security measures, despite its obligation to protect Patient data.

60. Had Defendant remedied the deficiencies in its data security systems and adopted
security measures recommended by experts in the field, it would have prevented the intrusion into its
systems and, ultimately, the theft of Patients’ PII.

61. As a direct and proximate result of Defendant’s wrongful actions and inactions,
Plaintiff and Class Members have been placed at an imminent, immediate, and continuing increased
risk of harm from identity theft and fraud, requiring them to take time they otherwise would have
dedicated to other life demands such as work and family in an effort to mitigate the actual and
potential impact of the Data Breach on their lives. The U.S. Department of Justice’s Bureau of
Justice Statistics found that “among victims who had personal information used for fraudulent
purposes, 29% spent a month or more resolving problems” and that “resolving the problems caused
by identity theft [could] take more than a year for some victims.”?’

62. To date, Sarrell has merely offered access to complimentary credit monitoring
Services and an unspecified insurance reimbursement policy. The offer, however, is wholly
inadequate as it fails to provide for the fact that victims of data breaches and other unauthorized
disclosures commonly face multiple years of ongoing identity theft and it entirely fails to provide

aly compensation for the unauthorized release and disclosure of Plaintiff and Class Members’ PII.

 

77 U.S. Departrnent of Justice, Office of Justice Progtams Bureau of Justice Statistics, Victims of Identity Theft, 201 2,
December 2013 available at https://www.bjs.gov/content/pub/pdf/vit12. pdf (last visited April 19, 2019).

 

17 CLASS ACTION COMPLAINT
So) oo ~ an ws & WwW N _

 

 

Case 2:19-cv-00798-RAH-SMD Document1 Filed 10/21/19 Page t8-of 31 ~~ ~

63. Furthermore, Defendant’s credit monitoring offer to Plaintiff and Class Members
squarely places the burden on Plaintiff and Class Members, rather than on Defendant, to investigate

and protect themselves from Defendant’s tortious acts that resulted in the Data Breach. Rather than

| automatically enrolling Plaintiff and Class Members in credit monitoring services upon discovery of

the Breach, Defendant merely sent instructions “offering” the services to affected Patients
recommending they sign up for the services. Also, despite exposing the PII of minors, Defendant
offers them no credit monitoring or other accommodation at all.

64. As a result of Defendant’s failure to prevent the Data Breach, Plaintiff and Class
Members have suffered, will suffer, or are at increased risk of suffering:

a. The compromise, publication, theft and/or unauthorized use of their PIT;

b. Out-of-pocket costs associated with the prevention, detection, recovery and
remediation from identity theft or fraud;

c. Lost opportunity costs and lost wages associated with efforts expended and
the loss of productivity from addressing and attempting to mitigate the actual
and future consequences of the Data Breach, including but not limited to
efforts spent researching how to prevent, detect, contest and recover from
identity theft and fraud;

d. The continued risk to their PII, which remains in the possession of Defendant
and is subject to further breaches so long as Defendant fails to undertake
appropriate measures to protect the PII in its possession; and

e. Current arid future costs in terms of time, effort and money that will be
expended to prevent, detect, contest, remediate and repair the impact of the
Data Breach for the remainder of the lives of Plaintiff and Class Members.

65. In addition to a remedy for the economic harm, Plaintiff and the Class maintain an
undeniable interest in ensuring that their PII is secure, remains secure, and is not subject to further

misappropriation and theft.

 

18 CLASS ACTION COMPLAINT
nA FF Ww WN

oO C©O nN NW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

‘Case 2:19-cv-00798-RAH-SMD Document1 Filed 10/21/19 Page:190f31 °

K. Defendant’s Delay in Identifying & Reporting the Data Breach Caused Additional Harm

66. ‘It is axiomatic that “[t]he quicker a financial institution, credit card issuer, wireless
carrier or other service provider is notified that fraud has occurred on an account, the sooner these
organizations can act to limit the damage. Early notification can also help limit the liability of a
victim in some cases, as well as allow more time for law enforcement to catch the fraudsters in the
act,”28

67. Indeed, once a data breach has occurred, “[o]ne thing that does matter is hearing

about a data breach quickly. That alerts consumers to keep a tight watch on credit card bills and
suspicious emails. It can prompt them to change passwords and freeze credit reports. And notifying
officials can help them catch cybercriminals and warn other businesses of emerging dangers. If
consumers don’t know about a breach because it wasn’t reported, they can’t take action to protect
themselves” (internal citations omitted).”?

68. Although the Data Breach occurred in January 2019, and was discovered in July,
Sarrell did not notify affected Patients until September 2019, depriving them of the ability to
promptly mitigate potential adverse consequences resulting ftom the Data Breach.

69. Asa result of Sarrell’s delay in detecting and notifying Patients of the Data Breach,
the risk of fraud for Plaintiff and Class Members has been driven even higher.

CLASS ACTION ALLEGATIONS

70. —_— Plaintiff seeks relief on behalf of herself and as representatives of all others who are
similarly situated. Pursuant to Fed. R. Civ. P. Rule 23(a), (b)(2), (b)(3) and (c)(4), Plaintiff seeks
certification of a Nationwide Class defined as follows:

All persons whose PII was compromised as a result of the Data Breach announced by Sarrell
on or about September 12, 2019 (the “Class”).

 

 

 

28 Identity Fraud Hits Record High with 15.4 Million U.S. Victims in 2016, Up 16 Percent According to New Javelin
Strategy & Research Study, Business Wire, https://www.businesswire.com/news/home/20170201005166/en/Identity-
Fraud-Hits-Record-High-15.4-Million.

° Consumer Reports, The Data Breach Next Door Security breaches don't just hit giants like Equifax and Marriott.
Breaches at small companies put consumers at risk, too, January 31, 2019, https://www.consumerreports.org/data-
theft/the-data-breach-next-door/

 

19 “CLASS ACTION COMPLAINT.
& WwW NWN

\O oo: ~] ON GN

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24.

25
26
27
28

Case 2:19-cv-00798-RAH-SMD Document1 Filed 10/21/19 Page 20°of’31°

71. | Excluded from the Class are Sarrell and any of its affiliates, parents or subsidiaries;
all persons who make a timely election to be excluded from the Class; government entities; arid the
judges to whom this case is assigned, their immediate families, and court staff.

72. Plaintiff hereby reserves the right to amend or modify the class definition with
greater specificity or division after having had an opportunity to conduct discovery.

73. The proposed Class meets the criteria for certification under Rule 23(a), (b)(2), (b)(3)
and (c)(4).

74. Numerosity. Fed. R: Civ. P. 23(a)(1). Consistent with Rule 23(a)(1), the Metbers
of the Class are so numerous and geographically dispersed that the joinder of all Members is
impractical. The Data Breach implicates 391,472 current and former Sarrell Patients. Sarrell has
physical and email addresses for Class Members who, therefore, may be notified of the pendency of
this action by recognized, Court-approved notice dissemination methods, which may include U.S.
mail, electronic mail, Internet postings, and/or published notice.

75. Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). Consistent with Rule 23(a)(2)
and with 23(b)(3)’s predominance requirement, this action involves common questions of law and
fact that predominate over any questions affecting individual Class Members. The common
questions include:

a. Whether Sarrell had a duty to protect Patient PII;

b. Whether Sarrell knew or should have known of the susceptibility of its
systems to a data breach;

c. Whether Sarrell’s security measures to protect its systems were reasonable in
light of best practices recommended by data security experts, the FTC and
HIPAA;

d. Whether Sarrell was negligent in failing to implement reasonable and

adequate security procedures and practices;

 

 

 

20 CLASS ACTION COMPLAINT
\o Co ~ ON ws > Ww bo —

No NO NO No N N N bo N — — — — — — — — — —
oo ~ n a > w N — So \o oo ~ an ws > Ww NO Re oO

Case 2:19-cv-00798-RAH-SMD Document1 Filed 10/21/19 Page 2tof31 °° ~

e. Whether Sarrell’s failure to implement adequate data security measures
allowed the breach of its data systems to occur;

f. Whether Sarrell’s conduct, including its failure to act, resulted in or was the
proximate cause of the breach of its systems, resulting in the unlawful
exposure of Plaintiff and Class Members’ PII;

g. Whether Plaintiff and Class Members were injured and suffered damages or
other losses because of Sarrell’s failure to reasonably protect its systems and
data network; and,

h. Whether Plaintiff and Class Members are entitled to relief.

76.  Typicality. Fed. R. Civ. P. 23(a)(3). Consistent with Rule 23(a)(3), Plaintiff's
claims are typical of those of other Class Members. Plaintiff was a Sarrell patient whose PII was
exposed in the Data Breach. Plaintiff's damages and injuries are akin to other Class Members, and
Plaintiff seeks relief consistent with the relief sought by the Class.

77. Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Rule 23(a)(4), Plaintiff is an
adequate representative of the Class because Plaintiff is a Member of the Class she seeks to
represent; is committed to pursuing this matter against Sarrell to obtain relief for the Class; and has
no conflicts of interest with the Class. Moreover, Plaintiff’s Counsel are competent and experienced
in litigating class actions, including privacy litigation of this kind. Plaintiff intends to vigorously .
prosecute this case and will fairly and adequately protect the Class’s interests.

78. Superiority. Fed. R. Civ. P. 23(b)(3). Consistent with Rule 23(b)(3), a class action
is superior to any other available means for the fair and efficient adjudication of this controversy,
and no unusual difficulties are likely to be encountered in the management of this class action. The
quintessential purpose of the class action mechanism is to permit litigation against wrongdoers even
when damages to an individual plaintiff may not be sufficient to justify individual litigation. Here,
the damages suffered by Plaintiff and the Class are relatively small compared to the burden and
expense required to individually litigate their claims against Sarrell, and thus, individual litigation |

to redress Sarrell’s wrongful conduct would be impracticable. Individual litigation by each Class

 

 

 

21 CLASS ACTION COMPLAINT
oOo fo NH DBD WO FP WD NYO

‘NO No No No N: No NO No NO — — — — — — — — — —
oo ~ nN a > Ww N - Oo \O oo ~ nN wr > Ww N — So

 

 

Case 2:19-cv-00798-RAH-SMD Document1 Filed 10/21/19 Page'22’0f'31 “~~

Member would also strain the court system. Individual litigation creates the potential for

inconsistent or contradictory judgments and increases the delay and expense to all parties and the
court system. By contrast, the class action device presents far fewer management difficulties and
provides the benefits of a single adjudication, economies of scale, and comprehensive supervision
by a single court.

79. Injunctive and Declaratory Relief. Class certification is also appropriate under Rule
23(b)(2) and (c). Defendant, through its uniform conduct, acted or refused to act on grounds
generally applicable to the Class as a whole, making injunctive and declaratory relief appropriate to
the Class as a whole.

80. Likewise, particular issues under Rule 23(c)(4) are appropriate for certification
because such claims present only particular, common issues, the resolution of which would advance
the disposition of this matter and the parties’ interests therein. Such particular issues include, but
are not limited to:

a. Whether Sarrell failed to timely notify Patients of the Data Breach;

b. Whether Sarrell owed a legal duty to Plaintiff and the Class to exercise due
care in collecting, storing, and safeguarding their PII;

c. Whether Sarrell’s security measures to protect its data systems were
reasonable in light of best practices recommended by data security experts;

d. Whether Defendant’s failure to institute adequate protective security measures
amounted to negligence;

e. Whether Defendant failed to take commercially reasonable steps to safeguard
patient PII;

f. Whether adherence to FTC data security recommendations, and measures
recommended by data security experts would have reasonably prevented the
Data Breach; and

g. Whether Sarrell failed to comply with its obligations under HIPAA.

22 CLASS: ACTION COMPLAINT
Oo Oo JN DB nA FF WO YN —

oo ~] nN Wa > Ww No — oO oO oo ~ ro WN > Ww N - oO

Case 2:19-cv-00798-RAH-SMD Document1 Filed 10/21/19 Page 23 0f 31 ©"

81. Finally, all Members of the proposed Class are readily ascertainable. Sarrell has
access to the names and addresses of those Patients affected by the Data Breach. Using this
information, Class Members can be identified and ascertained for the purpose of providing notice.

FIRST CAUSE OF ACTION
NEGLIGENCE

82. Plaintiff restates and realleges paragraphs 1 through 81 above as if fully set forth

herein.

83. As a condition of receiving services, Plaintiff and Class Members were obligated to

provide Sarrell their PII directly or through their respective insurance carriers.

84. Plaintiff and Class Members entrusted their PII to Sarrell with the understanding that
Sarrell would safeguard their information.

85. | Defendant had full knowledge of the sensitivity of the PII and the types of harm that
Plaintiff and Class Members could and would suffer if the PII were wrongfully disclosed.

86. Defendant had a duty to exercise reasonable care in safeguarding, securing and
protecting such information from being compromised, lost, stolen, misused, and/or disclosed to
unauthorized parties. This duty includes, among other things, designing, maintaining and testing the
Defendant’s security protocols to ensure that PII in its possession was adequately secured and
protected and that employees tasked with maintaining such information were adequately training on
cyber security measures regarding the security of such information.

87. Plaintiff and Class Members were the foreseeable and probable victims of any
inadequate security practices and procedures. Defendant knew of or should have known of the
inherent risks in collecting and storing the PII of Plaintiff and the Class, the critical importance of
providing adequate security of that PII, the current cyber scams being perpetrated and that it had
inadequate employee training and education and IT security protocols in place to secure the PII of
Plaintiff and the Class.

88.  Defendant’s own conduct created a foreseeable risk of harm to Plaintiff and Class
Members. Defendant’s misconduct included, but was not limited to, its failure to take the steps and

opportunities to prevent the Data Breach as set forth herein. Defendant’s misconduct also included

 

 

 

23 CLASS ACTION COMPLAINT
& Ww WN

an

10
M1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

0 Oo NY DH

 

 

Case 2:19-cv-00798-RAH-SMD Document 1 Filed 10/21/19 Page 24 o0f3I ~

its decision not to comply with HIPAA and industry standards for the safekeeping and encrypted
authorized disclosure of the PII of Plaintiff and Class Members.

89. Plaintiff and Class Members had no ability to protect their PII that was in Sarrell’s |
possession.

90. Defendant was in a position to protect against the harm suffered by Plaintiff and Class
Members as a result of the Data Breach.

91. | Defendant had a duty to put proper procedures in place in order to prevent the
unauthorized dissemination Plaintiff and Class Members’ PII.

92. Defendant has admitted that Plaintiff and Class Members’ PII was wrongfully
disclosed to unauthorized third persons as a result of the Data Breach.

93. Defendant, through its actions and/or omissions, unlawfully breached its duty to
Plaintiff and Class Members by failing to exercise reasonable care in protecting and safeguarding
Plaintiff and Class Members’ PII while it was within the Sarrell’s possession or control.

94. Defendant improperly and inadequately safeguarded Plaintiff and Class Members’ PII
in deviation of standard industry rules, regulations and practices at the time of the Data Breach.

95. Defendant, through its actions and/or omissions, unlawfully breached its duty to
Plaintiff and Class Members by failing to have appropriate procedures in place to detect and prevent
dissemination of its Patients’ PII.

96. Defendant, through its actions and/or omissions, unlawfully breached its duty to
adequately disclose to Plaintiff and Class Members the existence, and scope of the Data Breach.

97. But for Defendant’s wrongful and negligent breach of duties owed to Plaintiff and _
Class Members, Plaintiff and Class Members’ PII would not have been compromised.

98. There is a temporal and close causal connection between Defendant’s failure to
implement security measures to protect the PII and the harm suffered, or risk of imminent harm
suffered by Plaintiff and the Class.

99. Asaresult of Defendant’s negligence, Plaintiff and Class Members have suffered

and will continue to suffer damages and injury including, but not limited to: out-of-pocket expenses

 

24 CLASS ACTION COMPLAINT
nun & Ww WN

oOo oOo nN NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00798-RAH-SMD Document 1 Filed 10/21/19 Page 25 of 31 °"”

associated with procuring robust identity protection and restoration services; increased risk of future
identity theft and fraud, the costs associated therewith; time spent monitoring, addressing and
cotrecting the current and future consequences of the Data Breach; and the necessity to engage legal
counsel and incur attorneys’ fees, costs and expenses.

SECOND CAUSE OF ACTION
NEGLIGENCE PER SE

100. Plaintiff restates and realleges Paragraphs 1 through 81 above as if fully set forth
herein.

101. Section 5 of the FTC Act prohibits “unfair . . . practices in ot affecting commerce,”
including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such as
Sarrell, of failing to use reasonable measures to protect PII. The FTC publications and orders
described above also form part of the basis of Defendant’s duty in this regard.

102. Sarrell violated Section 5 of the FTC Act by failing to use reasonable measures to
protect patient PII and not complying with applicable industry standards, as described in detail
herein. Sarrell’s conduct was particularly unreasonable given the nature and amount of PII it
obtained and stored, and the foreseeable consequences of a data breach including, specifically, the
damages that would result to Plaintiff and Class Members.

103. Sarrell’s violation of Section 5 of the FTC Act constitutes negligence per se.

104. Plaintiff and Class Members are within the class of persons that the FTC Act was
intended to protect.

105. The harm that occurred as a result of the Data Breach is the type of harm the FTC Act
was intended to guard against. The FTC has pursued enforcement actions against businesses, which,
as a result of their failure to employ reasonable data security measures and avoid unfair and
deceptive practices, caused the same harm as that suffered by Plaintiff and the Class.

106. Sarrell’s violation of HIPAA also independently constitutes negligence per se.

107. HIPAA privacy laws were enacted with the objective of protecting the confidentiality
of patients’ healthcare information and set forth the conditions under which such information can be |

used, and who it can be disclosed to. HIPAA privacy laws not only apply to healthcare providers and

 

25 CLASS ACTION COMPLAINT
& Ww WN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

\O ao ns nN ws

 

 

Case 2:19-cv-00798-RAH-SMD Document1 Filed 10/21/19 Page 26 of 34 °°

the organizations they work for but to any entity that may have access to healthcare information

about a patient that—if it were to fall into the wrong hands—could present a risk of harm to the

patient’s finances or reputation.

108. Plaintiff and Class Members are within the class of persons that HIPAA privacy laws
were intended to protect.

109. The harm that occurred as a result of the Data Breach is the type of harm HIPAA
privacy laws were intended to guard against.

110. Asa direct and proximate result of Sarrell’s negligence per se, Plaintiff and the Class
have suffered, and continue to suffer, injuries and damages arising from the Data Breach including,
but not limited to: damages from lost time and effort to mitigate the actual and poteritial impact of
the Data Breach on their lives, including, inter alia, by placing “freezes” and “alerts” with credit
reporting agencies, contacting their financial institutions, closing or modifying financial and medical
accounts, closely reviewing and monitoring their credit reports and various accounts for
unauthorized activity, and filing police reports, and damages from identity theft, which may take
months if not years to discover and detect.

111. Additionally, as a direct and proximate result of Sarrell’s negligence per se, Plaintiff
and Class Members have suffered and will suffer the continued risks of exposure of their PII, which
remains in Sarrell’s possession and is subject to further unauthorized disclosures so long as Sarrell
fail to undertake appropriate and adequate measures to protect the PII in its continued possession.

THIRD CAUSE OF ACTION
BREACH OF IMPLIED CONTRACT

112. Plaintiff restates and realleges paragraphs 1 through 81 above as if fully set forth
herein.

113. Plaintiff and Class Members were required to provide their PII, including their names,
mailing addresses, dates of birth, Social Security numbers, driver’s licénse numbers and various

health-related information to Defendant as a condition of their use of Defendant’s services.

26 CLASS ACTION COMPLAINT
we NY

o feo NN DH Wn Ff

10
ll
12
13
14
15
16

18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00798-RAH-SMD Document1 Filed 10/21/19 Page 27 of 31

114. Plaintiff and Class Members paid money, or money was paid on their behalf, to
Defendant in exchange for services, along with Defendant’s promise to protect their health
information and other PII from unauthorized disclosure.

115. In their written privacy policies, Sarrell expressly promised Plaintiff and Class
Members that they would only disclose protected health information and other PII under certain
circumstances, none of which relate to the Data Breach.

116. Sarrell promised to comply with HIPAA standards and to make sure that Plaintiff and
Class Members’ health information and other PII would remain protected.

117. Implicit in the agreement between Plaintiff and Class Members and Defendant to
provide protected health information and other PII, was the latter’s obligation to: (a) use such PII for |
business purposes only, (b) take reasonable steps to safeguard that PII, (c) to prevent unauthorized
disclosures of the PII, (d) to provide Plaintiff and Class Members with prompt and sufficient notice
of any and all unauthorized access and/or theft of their PII, (e) to reasonably safeguard and protect
the PII of Plaintiff and Class Members from unauthorized disclosure or uses, (f) to retain the PII only
under conditions that kept such information secure and confidential.

118. Without such terms of implied contract, Plaintiff and Class Members would not have
provided their PII to Defendant.

119. Plaintiff and Class Members fully performed their obligations under the implied
contract with Defendant, however, Defendant did not.

120. Defendant breached the implied contracts with Plaintiff and Class Members by failing
to:

a. reasonably safeguard and protect Plaintiff and Class Members’ PII, which was
compromised as a result of the Data Breach;

b. comply with its promise to abide by HIPAA;

c. ensure the confidentiality and integrity of electronic protected health
information Defendant created, received, maintained, and transmitted in

violation of 45 C.F.R. § 164.306(a)(1);

 

27 CLASS ACTION COMPLAINT
Oo co NN HRA vA Bb WW PO —

bo N N N N N NO NO No — — — — — — — —_ i —
oo ~~) nN a aS ve) NO — So \O co ~~. ON wr os ww Nw _ oS

 

 

Case 2:19-cv-00798-RAH-SMD Document1 Filed 10/21/19 Page 28 of 31

d. implement technical policies and procedures for electronic information
systems that maintain electronic protected health information to allow access
only to those persons or software programs that have been granted access
rights in violation of 45 C.F.R. § 164.312(a)(1);

e. implement policies and procedures to prevent, detect, contain, and correct
security violations in violation of 45 C.F.R. § 164.308(a)(1);

f. identify and respond to suspected or known security incidents; mitigate, to the
extent practicable, harmful effects of security incidents that are known to the
covered entity in violation of 45 C.F.R. § 164.308(a)(6)(ii); and

g. protect against any reasonably anticipated threats or hazards to the security of
integrity of electronic protected health information in violation of 45 C.F.R. §
164.306(a)(2).

FOURTH CAUSE OF ACTION
BREACH OF FIDUCIARY DUTY

121. Plaintiff restates and realleges paragraphs 1 through 81 above as if fully set forth
herein.

122. In light of their special relationship, Defendant has become the guardian of Plaintiff
and Class Members’ PII. Defendant has become a fiduciary, created by its undertaking and
guardianship of patient PII, to act primarily for the benefit of its Patients; including Plaintiff and
Class Members. This duty included the obligation to safeguard Plaintiff and Class Members’ PII and
to timely notify them in the event of a data breach.

123. Defendant has a fiduciary duty to act for the benefit of Plaintiff and Class Members
upon matters within the scope of its relationship. Defendant breached its fiduciary duties owed to
Plaintiff and Class Members by failing to:

a. properly encrypt and otherwise protect the integrity of the system containing
Plaintiff and Class Members’ protected health information and other PII;

b. timely notify and/or warn Plaintiff and Class Members of the Data Breach;

 

28 CLASS ACTION COMPLAINT
& Ww N

\o Co ~~ ON ws

10
11

12 |

13
14
15
16
17
18
19
20
21
22
23
24

25

26
27
28

Case 2:19-cv-00798-RAH-SMD Document1 Filed 10/21/19 Page 29 of 31

ensure the confidentiality and integrity of electronic protected health
information Defendant created, received, maintained, and transmitted, in

violation of 45 C.F.R. § 164.306(a)(1);

. implement technical policies and procedures to limit access to only those

persons or software programs that have been granted access rights in violation

- of 45 C.F.R. § 164.312(a)(1);

implement policies and procedures to prevent, detect, contain, and correct
security violations, in violation of 45 C.F.R. § 164.308(a)(1);

identify and respond to suspected or known security incidents; mitigate, to the
extent practicable, harmful effects of security incidents that are known to the

covered entity in violation of 45 C.F.R. § 164.308(a)(6)(ii);

. protect against any reasonably-anticipated threats or hazards to the security or

integrity of electronic protected health information in violation of 45 C.F.R. §

164.306(a)(2);

: protect against any reasonably anticipated uses or disclosures of electronic

protected health information that are not permitted under the privacy rules
regarding individually identifiable health information in violation of 45 C.F.R.
§ 164.306(a)(3);

ensure compliance with the HIPAA security standard rules by their workforce
in violation of 45 C.F.R. § 164.306(a)(94);

protect against the improper use and disclosure of protected health
information that is and remains accessible to unauthorized persons in violation

of 45 C.F.R. § 164.502, et seq.;

. effectively train all members of its workforce (including independent

contractors) on the policies and procedures with respect to protected health
information as necessary and appropriate for the members of its workforce to

carry out their functions and to maintain security of protected health

 

 

 

29 CLASS ACTION COMPLAINT
vA & Ww N

\O oo ~ Nn.

10
11
12
13
14
15
16
17
18
19
20
21

22.

23
24
25
26
27
28

Case 2:19-cv-00798-RAH-SMD Document1 Filed 10/21/19 Page 30 of 31

information in violation of 45 C.F.R. § 164.530(b) and 45 C.F.R. §
164.308(a)(5);

l.. design, implement, and enforce policies and procedures establishing physical
and administrative safeguards to reasonably safeguard protected health
information, in compliance with 45 C.F.R. § 164.530(c); and

m. otherwise failing to safeguard Plaintiff and Class Members’ PII.

124. As a direct and proximate result of Defendant’s breaches of its fiduciary duties, ©
Plaintiff and Class Members have suffered and will suffer injury, including but not limited to: (i)
actual identity theft; (ii) the compromise, publication, and/or theft of their PII; (iii) out-of-pocket
expenses associated with the prevention, detection, and recovery from identity theft and/or
unauthorized use of their PII; (iv) lost opportunity costs associated with the effort expended and the
loss of productivity addressing and attempting to mitigate the actual and future consequences of the
Data Breach, including but not limited to efforts spent researching how to prevent, detect, contest,
and recover from identity theft; (v) the continued risk to their PII, which remains in Defendant’s
possession and is subject to further unauthorized disclosures so long as Defendant fails to undertake
appropriate and adequate measures to protect Patient PII in its continued possession; and (vi) future
costs in terms of time, effort, and money that will be expended to prevent, detect, contest, and repair
the impact of the PII compromised as a result of the Data Breach for the remainder of the lives of
Plaintiff and Class Members.

WHEREFORE, Plaintiff, on behalf of herself and all others similarly situated, respectfully
requests the following relief:

a. An Order certifying this case as a class action;

b. An Order appointing Plaintiff as the class representative;

c. An Order appointing Jean S. Martin and Jonathan B. Cohen as class counsel;

d. A mandatory injunction directing Defendant to hereinafter adequately
safeguard the PII of the Class by implementing improved seciirity procedures

and measures;

 

 

 

30 CLASS ACTION COMPLAINT
od

wa

~l

10
i
12
13
14
15
16
17
18
19
20
21
22
55
24
25
26
27
28

 

 

Case 2:19-cv-00798-RAH-SMD Document 1 Filed 10/21/19 Page 31 of 31

e. An award of damages;

f. An award of costs and expenses;

g. An award of attorneys’ fees; and

h. Such other and further relief as this court may deem just and proper.

DEMAND FOR JURY TRIAL

Plaintiff demands a jury trial as to all issues triable by a jury.

Dated: October 23, 2019

Respectfully submitted,

MORGAN & y P.A.

Ike Gulas (AL Bar No. ASB 0576 S82T
2031 2nd Ave. N.

Birmingham, AL 35203

Phone: (205) 517-6858

Facsimile: (205) 517-6878
igulas@forthepeople.com

MORGAN & MORGAN

COMPLEX LITIGATION GROUP

Jean 8. Martin (Pro Hac Vice Forthcoming)
Jonathan B. Cohen (Pro Hac Vice Forthcoming)
201 N. Franklin St., 7th Floor

Tampa, FL 33602

Telephone: (813) 223-5505

Facsimile: (813) 222-2434
jeanmartin@forthepeople.com
jcohen@forthepeople.com

Attorneys for Plaintiff and the Putative Class

 

31 CLASS ACTION COMPLAINT

 

 
